389 U.S. 48 (1967)
CONNER
v.
CITY OF HAMMOND.
No. 259.
Supreme Court of United States.
Decided October 23, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE TWENTY-FIRST JUDICIAL DISTRICT COURT, LOUISIANA, PARISH OF TANGIPAHOA.
Leonard B. Levy and Stanley Fleishman for petitioner.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment of the Twenty-first Judicial District Court for the Parish of Tangipahoa, Louisiana, is reversed. Redrup v. New York, 386 U.S. 767.
MR. JUSTICE HARLAN would affirm the judgment of the state court upon the premises stated in his separate opinion in Roth v. United States, 354 U.S. 476, 496, and in his dissenting opinion in Memoirs v. Massachusetts, 383 U.S. 413, 455.
MR. JUSTICE DOUGLAS took no part in the consideration or decision of this case.